DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 10/25/2021 is acknowledged.  The traversal is on the ground(s) that there is no search burden since substantially parallel structures are claimed in Groups I-II.  This is not found persuasive because the product of Group I can be used in a materially different process to that claimed in Group II such as removal of bodies other than clots such as foreign bodies, tumors, etc. Also, the identified inventions have acquired a separate status in the art due to their recognized divergent subject matter and requisite different classification.  A serious burden on the Examiner exists because the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
The requirement is still deemed proper and is therefore made FINAL.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/25/2021.
Allowable Subject Matter
Claims 7-10, 13-14, and 16-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation of claim 1, line 4 of “a proximal end” is indefinite because it is unclear if this end is the same as or different than the proximal end of claim 1, line 2. For examination purposes, it is assumed that this limitation should read “the proximal end”.
The limitation of claim 5, line 2 of “a first catheter” is indefinite because it is unclear if this catheter is the same as or different than the first catheter of claim 1, line 4. For examination purposes, it is assumed that this limitation should read “the first catheter”.
Claim 13 recites the limitation "the proximal region" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The limitation of claim 13 that the shaft extension member is “immovable” from a retrieval configuration to an extended configuration is indefinite because it is unclear how the member has different configurations if it is immovable from the one configuration to the other configuration.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0213765 (Adams).
1. Adams discloses a clot retrieval device comprising an elongate shaft (support member 16) having a proximal end and a distal end (FIG. 1B). A clot retrieval element (distal protection device 15) is at the distal end of the elongate shaft (FIG. 1B; P0060). The proximal end of the elongate shaft is adapted for retraction of a first catheter (delivery catheter 17 and/or guide seal 20) over the elongate shaft (FIG. 1B, 2D, and 2E; P0065). A second catheter (guide catheter 10) is advanceable to or adjacent to the distal end of the elongate shaft for enhanced aspiration adjacent to the clot retrieval element (e.g., via syringe 8 at FIG. 1A and P0061; also see P0024 and P0026). 
2. Aspiration is delivered through the second catheter (FIG. 1A; P0061). A lumen of the second catheter is larger than a lumen of the first catheter (FIG. 2A and 2C).
3. The first catheter comprises a microcatheter through which the clot retrieval device is delivered (FIG. 2D-2E; P0065) and the second catheter is an intermediate catheter (see guide catheter 10 being delivered through an introducer catheter at P0059). 
4. The proximal end of the elongate shaft is adapted for retraction of the first catheter having a lumen (FIG. 2E-2F) and at least capable of subsequent advancement of the second 
5. The proximal end of the elongate shaft is adapted for retraction and removal of a first catheter having a lumen through the second catheter (FIG. 2D-2F). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0213765 (Adams), as applied to claim 1 above, and further in view of US 2013/0197567 (Brady).
6. Adams discloses the invention substantially as claimed as discussed above but does not disclose the clot retrieval device having an adaptor. Brady teaches a clot retrieval device (FIG. 1) having an adaptor (e.g., mechanism by which proximal end of basket shaft 9 which is attached to the distal end of an extension wire at P0075) in the same field of endeavor for the purpose of enabling the user to maintain good control of the clot retrieval basket while removing the first catheter (clot engager 2) (FIG. 1; P0075). The adaptor is at the proximal end of the elongate shaft of the clot retrieval device and is adapted to receive a shaft extension section (extension wire at P0075). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the clot retrieval device of Adams to include an adaptor as taught by Brady in order to enable the user to maintain good control of the clot retrieval basket while removing the first catheter.
15. Adams discloses the invention substantially as claimed as discussed above but does not disclose the clot retrieval device having an adaptor. Brady teaches a clot retrieval device (FIG. 1) having an adaptor (e.g., extension wire at P0075) in the same field of endeavor for the purpose of enabling the user to maintain good control of the clot retrieval basket while removing the first catheter (clot engager 2) (FIG. 1; P0075). The adaptor is for mounting to a proximal end of the elongate shaft of the clot retrieval device (FIG. 1; P0075). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the clot retrieval device of Adams to include an adaptor as taught by Brady in order to enable the user to maintain good control of the clot retrieval basket while removing the first catheter.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0213765 (Adams), as applied to claim 1 above, and further in view of US 9,642,635 (Vale).
Adams discloses the invention substantially as claimed as discussed above but does not disclose the shaft has a tactile feature or high friction feature. Vale teaches a device (FIG. 4) in the same field of endeavor having a tactile feature or high friction feature (164) for the purpose of controlling proximal movement of a covering of the clot retrieval element (FIG. 4; col. 8, lns. 35-46). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the clot retrieval shaft of Adams to include tactile feature or high friction feature as taught by Vale in order to control proximal movement of a covering of the clot retrieval element.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/            Primary Examiner, Art Unit 3771